DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 61.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character 94 in Figure 10b is meant to refer to rearward motion of the lock bar assembly (as discussed on Paragraph 88 of the specification), however, the indicator line for reference character 94 is pointing to structure and not an arrow showing motion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 70, line 8, the phrase “lock chamber 41” should be changed to “lock chamber 42.”
In Paragraph 72, line 1, the paragraph should refer to Figure 2 and not Figure 3.
In Paragraph 84, lines 7 and 9, each instance of the phrase “weakened section 70” should be changed to “weakened section 78.”
Appropriate correction is required.
Claim Objections
Claims 5, 7-14, and 16-20 are objected to because of the following informalities:  
a.	In regards to claim 5, lines 2 and 3, the phrase “an upstanding sidewall, that opening for admitting” should be changed to “one of the upstanding sidewalls for admitting.”
b.	In regards to claim 7, line 4, a comma should be inserted after the phrase “a first position,” in lines 4 and 5, the phrase “a strike when the strike” should be changed to “the lid strike when the lid strike,” in line 5, commas should be inserted before and after the phrase “and a second position,” in line 6, each instance of the phrase “the strike” should be changed to “the lid strike” and the phrase “proximate to the lock pin” should be changed to “proximate to the lock pin, causing the appliance lock to be unlocked,” and in line 10, the phrase “second position to the first position” should be changed to “second position from the first position.”
c.	In regards to claim 8, line 2, a comma should be inserted after the phrase “a predetermined location,” and lines 4 and 5 should read as follows: “catch, so that the safety catch engages with the lock pin assembly when the electric 
d.	In regards to claim 9, line 1, the phrase “the catch” should be changed to “the safety catch,” and in line 2, the phrase “when the lock pin is broken” should be inserted after the phrase “a spring.”
e.	In regards to claim 10, the claim should read as follows after the preamble: “wherein the spring biases the lock pin in to the second position.”
f.	In regards to claims 11-13, each instance of the phrase “the catch” should be changed to “the safety catch.”
g.	In regards to claim 14, the claim should read as follows after the preamble: “further comprising an electrical switch communicating with the lock pin, indicating failure of the lock pin to fully extend to the second position when the movement of the lock pin assembly is blocked by the safety catch.”
h.	In regards to claim 16, line 4, a comma should be inserted after the phrase “a first position” and the phrase “a strike” should be changed to “the lid strike,” in line 5, commas should be inserted before and after the phrase “and a second position” and the phrase “the strike” should be changed to “the lid strike,” in line 6, the phrase “lock pin” should be changed to “lock pin, causing the lock to be unlocked,” in line 8, the word “position” should be changed to “positions” and the phrase “the bi-stable electrical actuator” should be changed to “the bi-stable electrical actuator assembly,” in line 10, the phrase “first position in a shipping state and allowing” should be changed to “first position in a shipping state, and allowing,” and in line 12, the phrase “a key” should be changed to “a key 
i.	In regards to claim 17, line 1, the phrase “a key” should be changed to “the key structure,” and in lines 3 and 4, each instance of the phrase “the strike” should be changed to “the lid strike.”
j.	In regards to claim 18, the claim should read as follows after the preamble: “wherein the lock pin engages the lid strike in the first position within a partially enclosed compartment, and the appliance lock further comprising a stop removably positionable within the compartment and located proximate to the lock pin for blocking extension of the lock pin to the first position.”
k.	In regards to claim 19, the claim should read as follows: “An appliance lock for retaining a lid strike attached to a hinged lid of an appliance, the hinged lid opening by pivoting about a hinge axis to provide access to a washing cavity when the appliance lock is unlocked, the appliance lock comprising: the lid strike, the lid strike extends in a direction perpendicular to the hinge axis and holds a magnet; a lock pin movable between a first position, engaging the lid striker when the lid strike is at a predetermined position proximate to the lock pin, and a second position, disengaging from the lid strike when the lid strike is at the predetermined position proximate to the lock pin; and a strike sensor providing a magnet sensor for sensing a position of the lid strike when the lid strike is located to be engaged by the lock pin, and wherein the strike sensor and magnet are positioned so that the strike sensor does not sense a position of the strike when 
l.	In regards to claim 20, line 1, the phrase “the strike” should be changed to “the lid strike.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, the relationship between the “upstanding sidewall” having the single opening, as recited in lines 2 and 3, and the “upstanding sidewalls,” as recited in lines 1 and 2, is unclear from the claim language.  It is understood from the specification that the “upstanding sidewall” is one of the “upstanding sidewalls,” and will be examined as such.  See claim objection above.
In regards to claim 7, the relationship between the “strike” recited in lines 4-6 and the “lid strike” recited in line 1 is unclear from the claim language.  It is understood from the specification that the strike of lines 4-6 is equivalent to the lid strike of line 1, 
In regards to claim 8, lines 2 and 3, the relationship between the “breakage of the lock pin” recited in claim 8 and the lock pin being “damaged,” as recited in claim 7, is unclear from the claim language.  It is understood from the specification that the breakage of the lock pin of claim 8 is equivalent to the lock pin being damaged, as recited in claim 7.  For examination purposes, claims 7 and 8 will be examined as written.
In regards to claim 8, line 4, the relationship between the “actuation” of the electric actuator, as recited in claim 8, and the electric actuator communicating with the lock pin to move the lock pin, as recited in claim 7, is unclear from the claim language.  It is understood from the specification that the lock pin is moved by the electric actuator when the electric actuator is actuated, and will be examined as such.  See claim objection above.
In regards to claim 10, the relationship between the “retracted state” of the lock pin, as recited in claim 10, and the second position of the lock pin, as recited in claim 7, is unclear from the claim language.  It is understood from the specification that the retracted state of the lock pin of claim 10 is equivalent to the second position of the lock pin of claim 7, and will be examined as such.  See claim objection above.
In regards to claim 14, the relationship between the lock pin being “fully extend(ed),” as recited in claim 14 and the second position of the lock pin, as recited in claim 7, is unclear from the claim language.  It is understood from the specification that the lock pin is fully extended to the second position, and will be examined as such.
Claim 14 recites the limitation "caught by the catch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the relationship between the lock pin assembly being “caught by the safety catch,” as recited in claim 14, and the movement of the lock pin assembly being blocked by the safety catch, as recited in claim 7, is unclear from the claim language.  The claim should 
In regards to claim 16, the relationship between the “strike” recited in lines 4-6 and the “lid strike” recited in line 1 is unclear from the claim language.  It is understood from the specification that the strike of lines 4-6 is equivalent to the lid strike of line 1, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 16, the relationship between the lock pin being disengaged from the lid strike, as recited in lines 5 and 6, and the appliance lock being “unlocked,” as recited in lines 2 and 3, is unclear from the claim language.  It is understood from the specification that the lock pin being disengaged from the lid strike causes the appliance lock to be unlocked, and will be examined as such.  See claim objection above.
In regards to claim 16, line 12, in the lock art, the term “key” suggests a component with cuts or coding for actuating a locking element, such as a lock cylinder.  It is understood from applicant’s specification that the locking tabs act as a key, but do not include any coding structure for actuating a locking element.  The claim will be examined as referring to the key as a “key structure,” so that it is clear that a coded key is not being claimed.  The specification should reflect this “key structure” language.  See claim objection above.
In regards to claim 17, line 1
In regards to claim 18, the relationship between the “location” of the lock pin, as recited in lines 3 and 4 of claim 18, and the first and second positions of the lock pin, as recited in claim 16, is unclear from the claim language.  Based on the specification and the remaining language of claim 18, it is understood that the “location” of the lock pin of claim 18 is equivalent to the second position of the lock pin of claim 16, and will be examined as such.  See claim objection above.
In regards to claim 19, the relationship between the “strike” recited in lines 4-12 and the “lid strike” recited in line 1 is unclear from the claim language.  It is understood from the specification that the strike of lines 4-12 is equivalent to the lid strike of line 1, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 19, the relationship between the lid strike receiving the lock pin, as recited in line 10, and the lock pin engaging the lid strike, as recited in lines 5 and 6, is unclear from the claim language.  It is understood from the specification that the lid strike receiving the lock pin is equivalent to the lock pin engaging the lid strike, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
Claim 19 recites the limitation "the position" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 19, the relationship between the language of lines 11-13 and the language of lines 5-8 is unclear.  The claim has been examined with the language set forth in the claim objection above, which more clearly relates the language in lines 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabek (US-3627960).
In regards to claim 1, Grabek discloses an appliance lock for retaining a lid strike 88 affixed to a hinged lid 14 of an appliance (Col. Lines 4-44), the hinged lid opening to provide access to a washing cavity (cavity of cabinet 10, with the cavity capable of being a washing cavity, Col. 2, lines 38-40) when the appliance lock is unlocked, the appliance lock comprising: a housing 20 providing a compartment (portion or area of the housing shown in Figure 3, Version 1 below) for receiving the lid strike when the hinged lid is closed (Figure 1); a lock pin 70 adapted to slide into the compartment to engage the lid strike from a first side of the compartment (see Figure 3, Version 1 below); and an electric actuator 58 communicating with the lock pin to move the lock pin along an actuation axis (see Figure 3, Version 1 below), the electric actuator positioned on a second side of the compartment opposite to the first side (see Figure 3, Version 1 below).

    PNG
    media_image1.png
    769
    914
    media_image1.png
    Greyscale

In regards to claim 2, Grabek discloses that the electric actuator communicates with the lock pin through a linkage 60, 64, 66 extending away from the electric actuator along a first direction within a plane of the actuation axis (direction towards the first side of the compartment, see Figure 3, Version 1 above) and wherein the lock pin attaches to the linkage to extend along a second direction within the plane of the actuation axis opposite the first direction (direction towards the second side of the compartment, see Figure 3, Version 1 above).
In regards to claim 3, Grabek discloses that the linkage provides first and second linkage arms together flanking the lock pin and passing on opposite sides of the compartment (portion of component 66 forming the first arm, as shown in Figure 3, 

    PNG
    media_image2.png
    769
    914
    media_image2.png
    Greyscale

In regards to claim 4, Grabek discloses that the lock pin and linkage have lower surfaces that extend along parallel planes (the lower surface of portion 66 of the link facing spring 74, Figures 1-3, is in a plane parallel to a plane in which the lower surface of the lock pin, the surface which faces downwardly in Figures 1 and 2, is located).
In regards to claim 5
In regards to claim 6, Grabek discloses that the compartment is open at a bottom (Figures 1 and 2) and separated from the electric actuator by an unbroken vertical wall 32 (Figure 3).
Claim(s) 7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirnberger (DE 19848275 A1).
In regards to claim 7, Dirnberger discloses an appliance lock for retaining a lid strike 16 affixed to a hinged lid of an appliance (Paragraph 30 of the Computer Generated Translation), the hinged lid opening to provide access to a washing cavity when the appliance lock is unlocked, the appliance lock comprising: a lock pin assembly 12 having a lock pin 42 movable between a first position, engaging the lid strike when the lid strike is positioned proximate to the lock pin (Figure 2), and a second position, disengaging from the lid strike when the lid strike is positioned proximate to the lock pin (Figure 4); an electric actuator 30 communicating with the lock pin to move the lock pin between the first and second positions; and a safety catch 14, 26 blocking movement of the lock pin assembly from moving to the second position to the first position when the lock pin is damaged (the lock pin is damaged or not operating in its intended position when a user pushes on the device with their knew, causing the safety catch to block the movement of the lock pin assembly during normal operation, Paragraphs 42-45 of the Computer Generated Translation and Figures 2 and 4-6).
In regards to claim 13
In regards to claim 14, Dirnberger discloses an electrical switch 38 communicating with the lock pin, indicating failure of the lock pin to fully extend to the second position when the movement of the lock pin assembly is blocked by the safety catch (Paragraphs 42-45 of the Computer Generated Translation).
In regards to claim 15, Dirnberger discloses that the electric actuator is a solenoid (Paragraph 32 of the Computer Generated Translation).
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bragg et al. (US-7900979).  Bragg et al. discloses an appliance lock for retaining a lid strike 26 affixed to a hinged lid 14 of an appliance 10, the hinged lid opening to provide access to a washing cavity when the appliance lock is unlocked (Col. 3, lines 64-67), the appliance lock comprising: a lock pin 20 movable between a first position (bottom position in Figure 1), engaging the lid strike positioned proximate to the lock pin, and a second position (top position in Figure 1), disengaging from the lid strike positioned proximate to the lock pin, causing the appliance lock to be unlocked; a bi-stable electrical actuator assembly 30 (Col. 2, lines 15 and 16) for moving the lock pin between the first and second positions upon successive activations of the bi-stable electrical actuator assembly; a lock pin stop 102 blocking movement of the lock pin from the second position to the first position in a shipping state (accelerative forces on the appliance lock occur during shipment, Col. 5, lines 27-31 and Col. 5, line 66 – Col. 6, line 29), and allowing movement of the lock pin from the second position to the first position in an assembled state (state in which 110 of lock pin stop 102 is disengaged with tooth 112, Col. 6, lines 30-37); and a key structure (surface or portion of lid strike 26 cooperating with tooth 118 of the lock pin stop 102, thereby, acting as a key to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabek (US-3627960) in view of Gotanda (US-3803575).  
In regards to claim 19, Grabek discloses an appliance lock for retaining a lid strike 88 attached to a hinged lid 14 of an appliance, the hinged lid opening by pivoting about a hinge axis to provide access to a washing cavity when the appliance lock is unlocked (cavity of cabinet 10, with the cavity capable of being a washing cavity, Col. 2, lines 38-40), the appliance lock comprising: the lid strike, the lid strike extends in a 
In regards to claim 20, Grabek discloses that the lid strike has a curvature following a constant radius about the hinge axis (the lid strike includes a curved terminal end facing component 16 in Figure 2, with this curvature following a constant radius, and being located about or relative to the hinge axis of the lid).
Allowable Subject Matter
Claims 8-12, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 8, 17, and 18.
In regards to claim 8, Dirnberger (DE 19848275 A1) fails to disclose that the damage of the lock pin is breakage of the lock pin, and that the lock pin includes a weakened section promoting the breakage at a predetermined location, and that the breakage of the lock pin at the weakened section allows relative movement of the lock pin assembly and safety catch, so that the safety catch engages with the lock pin assembly when the electric actuator is actuated to move the lock pin, thereby limiting movement of the lock pin assembly.  The examiner can find no motivation to modify the device of Dirnberger without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Bragg et al. (US-7900979) fails to disclose that the key structure is a feature on a bezel attached to the appliance lock when the appliance lock is installed on the appliance to provide an opening through which the lid strike may pass when the hinged lid of the appliance is closed and the lid strike moves to the position proximate to the lock pin.  The examiner can find no motivation to modify the device of Bragg et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Bragg et al. (US-7900979) fails to disclose a stop removably positionable within the compartment and located proximate to the lock pin for blocking extension of the lock pin to the second location.  The examiner can find no motivation to modify the device of Bragg et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 16, 2021